390 S.C. 275 (2010)
701 S.E.2d 742
In the Matter of Scott Matthew WILD, Respondent.
Supreme Court of South Carolina.
October 29, 2010.

ORDER
On October 26, 2010, respondent pled guilty to Aggravated Battery in Chatham County, Georgia. The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR.
The petition is granted. Respondent's license to practice law in this state is suspended until further order of the Court.
IT IS SO ORDERED.
  /s/Jean H. Toal, C.J.
  FOR THE COURT